 


114 HR 3302 IH: Ensuring Congressional Oversight of Immigration Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3302 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Olson (for himself, Mr. Roe of Tennessee, and Mr. Babin) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To sunset the authority exercised by the Secretary of Homeland Security through U.S. Citizenship and Immigration Services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ensuring Congressional Oversight of Immigration Act.  2.Authorization sunsetThe authority exercised by the Secretary of Homeland Security through U.S. Citizenship and Immigration Services on the date of the enactment of this Act shall expire on the date that is 2 years after such enactment date, unless extended by legislation. 
3.Prohibition on use of fundsNo funds, resources, or fees made available to the Director of U.S. Citizenship and Immigration Services by any Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth or recommended in the following documents (or any substantially similar policy changes issued or taken on or after the date of the enactment of this Act, whether set forth in memorandum, Executive order, regulation, directive, or by other action): (1)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens dated March 2, 2011. 
(2)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens dated June 17, 2011. (3)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Prosecutorial Discretion: Certain Victims, Witnesses, and Plaintiffs dated June 17, 2011. 
(4)The U.S. Citizenship and Immigration Services policy memorandum entitled Revised Guidance for the Referral of Cases and Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens dated November 7, 2011.  (5)The memorandum from the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled Case-by-Case Review of Incoming and Certain Pending Cases dated November 17, 2011. 
(6)The recommendations included in the report from the Director of U.S. Immigration and Customs Enforcement entitled ICE Response to the Task Force on Secure Communities Findings and Recommendations dated April 27, 2012.  (7)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012. 
(8)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal, State, Local, and Tribal Criminal Justice Systems dated December 21, 2012. (9)The U.S. Citizenship and Immigration Services policy memorandum entitled Adjudication of Adjustment of Status Applications for Individuals Admitted to the United States Under the Visa Waiver Program dated November 14, 2013.  
(10)The memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants dated November 20, 2014. (11)The memorandum from the Secretary of Homeland Security entitled Secure Communities dated November 20, 2014. 
(12)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014. (13)The memorandum from the Secretary of Homeland Security entitled Expansion of the Provisional Waiver Program dated November 20, 2014. 
(14)The memorandum from the Secretary of Homeland Security entitled Policies Supporting U.S. High-Skilled Businesses and Workers dated November 20, 2014. (15)The memorandum from the Secretary of Homeland Security entitled Families of U.S. Armed Forces Members and Enlistees dated November 20, 2014. 
(16)The memorandum from the Secretary of Homeland Security entitled Directive to Provide Consistency Regarding Advance Parole dated November 20, 2014. (17)The memorandum from the Secretary of Homeland Security entitled Policies to Promote and Increase Access to U.S. Citizenship dated November 20, 2014. 
(18)The memorandum from the President entitled Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century dated November 21, 2014. (19)The memorandum from the President entitled Creating Welcoming Communities and Fully Integrating Immigrants and Refugees dated November 21, 2014. 
 
